

116 HR 977 IH: Toxic Health Threat Warning Act of 2019
U.S. House of Representatives
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 977IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Mr. Mast introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Corps of Engineers to notify affected communities before releasing water
			 contaminated with cyanobacteria from flood risk management projects, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Toxic Health Threat Warning Act of 2019. 2.Releases of water contaminated with cy­ano­bac­te­ria (a)DeterminationBefore releasing water from a flood risk management project, the Secretary shall determine whether the water is contaminated with cy­ano­bac­te­ria, based on tests conducted by the Secretary, another Federal agency, or the State in which the flood risk management project is located.
 (b)NotificationIf the Secretary determines under subsection (a) that water to be released from a flood risk management project is contaminated with cy­ano­bac­te­ria, the Secretary shall notify the public and affected governments of the contamination and planned release, and any potential effects on human health, before releasing the water.
 (c)DefinitionsIn this section: (1)Affected governmentThe term affected government means a State, local, or Tribal government with jurisdiction over an area that will be affected by a release of water from a flood risk management project.
 (2)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers. 